By the Court.
The St. of 1855, c. 215, § 17, provides that “ three several sales of spirituous or intoxicating liquors, either to different persons or to the same person, shall be sufficient evidence of a violation of this section.” This amounts to a definition that three sales shall satisfy the phrase “ common seller,” within the meaning of this act, and is equivalent to saying that whoever is guilty of making three sales shall be punished in the same manner as a common seller.

Exceptions overruled